DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the conductive bonding part" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-20 depend from claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coffy et al US 2019/0379173.
Regarding claim 1.
Coffy et al illustrates in figure 1B a beam projector module comprising:
a light source (110) configured to output light (paragraph [0080]);
a substrate (108) configured to support the light source (110);
an optical device (104) configured to decrease the intensity of the light output to a predetermined space (paragraph [0082]);
an optical substrate, on which the optical device is disposed, and configured to transmit the light (implied paragraph [0078] assembling multiple materials); and
a frame (102) configured to space the optical device (104) apart from the light source (110) by a predetermined distance, and including a support part configured to support the optical substrate (fig. 1B illustrates frame 102 including a support for the diffuser 104),
wherein the optical substrate is slidingly inserted through a first slot formed to pass through a first side surface of the frame, and is mounted on the frame such that a portion of an upper surface or a lower surface of the optical substrate is in contact with 
Regarding claim 3.
Coffy et al discloses in paragraph [0082] the first slot is closed by a sealing member (fig. 1 B, glue 106).
Regarding claim 9.
Coffy et al discloses in paragraph [0080] a VCSEL (110) and a diffuser (104).
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 5-8.
None of the searched prior arts alone or in combination discloses the claimed second slot is formed in an inner side of a second side surface of the frame, which opposes the first side surface, and a corner of one side of the optical device, which is introduced through the first slot, is inserted into the second slot, as recited in claim 2.
Claims 5-8 depend from claim 2.
Regarding claim 4.
None of the searched prior arts alone or in combination discloses the claimed second slot is formed in an inner side of a second side surface of the frame, which opposes the first side surface, the optical device comprises a plurality of areas having different optical characteristics, and the areas of the optical device having different 
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the searched prior arts alone or in combination discloses the claimed second frame part connected to the first frame part through a bonding part comprising a conductive material, and comprising a support part configured to support the optical substrate;
a sensor electrically connected to the conductive bonding part and configured to measure the resistance value of the bonding part; and
a processor configured to operate the light source in an eye-safety mode when the resistance value is a predetermined resistance value or more,
wherein a portion of an upper surface or a lower surface of the optical substrate is mounted on the frame to be in contact with the support part.
Claims 11-20 depend from claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828